IN THE COURT OF APPEALS OF TENNESSEE
                          AT NASHVILLE


EDWARD TRAUGHBER, ET AL.,                      )        Montgomery Circuit
                                               )        No. C9-217
       Plaintiff/Appellant,                    )
                                               )
VS.                                            )        Appeal No.
                                               )        01A01-9709-CV-00525
KELLY A. KRESS, ET AL.,                        )

       Defendant/Appellee,
                                               )
                                               )                  FILED
                                                                   August 19, 1998

                                      ORDER                      Cecil W. Crowson
                                                                Appellate Court Clerk

       The appellants have filed a respectful petition to rehear which has been considered and

found to be without merit.



       The petition is therefore respectfully denied.




                                             ___________________________________
                                             HENRY F. TODD
                                             PRESIDING JUDGE, MIDDLE SECTION


                                             ___________________________________
                                             BEN H. CANTRELL, JUDGE


                                             ___________________________________
                                             WILLIAM B. CAIN, JUDGE